Citation Nr: 0328238	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  91-56 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain 
or other low back disability.

2.  Whether a November 1983 rating decision may be reversed 
or amended on the basis of clear and unmistakable error.  

3.  Entitlement to a higher initial rating for psychiatric 
disability, characterized as organic brain disorder with 
alcohol dependence, rated as 30 percent disabling prior to 
April 3, 1998, and 100 percent disabling since that time.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from November 1977 
to May 1983.

This appeal arose from a June 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that determined inter alia that no new 
and material evidence had been submitted to reopen a claim of 
service connection for a psychiatric disability.  After two 
remands by the Board of Veterans' Appeals (Board), the RO 
granted service connection and assigned a 10 percent rating.  
In a May 2000 rating decision, the RO granted staged ratings 
of 30 percent prior to May 19, 1999, and 70 percent since 
that time.  

In its September 1994 remand, the Board determined that a 
claim of service connection for dementia or other residuals 
of head injury was intertwined with the claim of service 
connection for an acquired psychiatric disability.  In a May 
2000 rating decision, the RO granted service connection 
organic brain disorder as a residual of head injury.  Thus, 
the issue of service connection for residuals of a head 
injury has been resolved; however, the disability rating for 
that disorder remains on appeal.

For rating purposes, the RO combined the organic brain 
disorder with the acquired psychiatric disorder in a May 2000 
rating decision.  In a February 2003 rating decision, the RO 
recharacterized the disability as organic brain disorder with 
alcohol dependence and assigned a 100 percent rating 
effective from April 3, 1998.  The Board therefore must 
review only that portion of the appeal period prior to April 
3, 1998, to determine whether a rating higher than 30 percent 
may be assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126-7 (1999).  The issue, as shown on page 1 of this 
decision, has been recharacterized to reflect its current 
status.  This issue will be addressed further in the REMAND 
portion of the decision.  

In a November 1983 rating decision, the RO denied a claim for 
service connection for a low back disability inter alia.  The 
veteran was notified of that decision in November 1983, but 
he did not appeal.  Thus, that decision became final.  The 
current appeal for service connection for a low back 
disability arises from a November 1999 RO rating decision 
that determined that no new and material evidence had been 
submitted to reopen the claim.  The Board will address the 
issue of new and material evidence and thereafter the Board 
will consider the claim on the merits.  

The appeal for a finding of clear and unmistakable error 
(hereinafter referred to as CUE) in a November 1983 RO 
decision arises from an October 2002 RO rating decision that 
denied that claim.  

In May 1998, the veteran applied for service connection for 
residuals of a shoulder injury.  The RO denied that claim and 
the veteran appealed; however, in March 2000, he withdrew his 
appeal for that disorder.  In December 2001, the veteran 
claimed service connection for night blindness.  He withdrew 
that claim in October 2002.  

In March 2000, the veteran indicated that he desired a 
hearing before a member of the Board concerning the issues of 
service connection for a back condition and an increased 
psychiatric rating based on a claim of service connection for 
organic residuals of head injury.  It does not appear that he 
has been offered such hearing; however, service connection 
for both residuals of head injury and for a back condition 
(see the decision below) has been granted.  If the veteran 
desires a hearing, either before a member of the Board or 
before an RO hearing officer, on any issue remaining on 
appeal, during the remand period he or his representative 
should make that request to the RO.  


FINDINGS OF FACT

1.  By rating decision of November 1983, the RO denied 
service connection for low back strain and properly notified 
the veteran of that decision.  

2.  The veteran did not appeal the November 1983 decision and 
it became final.

3.  Evidence received at the RO since the November 1983 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

4.  It is at least as likely as not that lumbar spine 
degenerative joint disease and degenerative disc disease 
began during active service.  

5.  The November 1983 RO decision that inter alia denied 
service connection for the cervical spine, lower back, and 
left ankle, was not undebatably erroneous. 


CONCLUSIONS OF LAW

1.  The November 1983 rating decision, which denied service 
connection for low back strain, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for low back strain and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  Degenerative joint disease and degenerative disc disease 
of the lumbar spine was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).

4.  The November 1983 RO rating decision may not be reversed 
or amended on the basis of CUE.  38 C.F.R. § 3.105(a) (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a Lower Back Disability 

A claim for service connection for low back strain was denied 
by the RO in a November 1983 rating decision, which became 
final absent further timely appeal.  38 U.S.C.A. §§ 5108, 
7105(b), (c) (West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 
7105(c), when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.301(a), 
20.1103 (2002).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156.  Notably, a 
requirement that to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to that date, and is entitled to be evaluated 
using the previous-more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the November 
1983 RO rating decision consists of service medical records 
(SMRs), a VA examination report, and claims and statements of 
the veteran.  These are briefly discussed below.

The veteran's SMRs reflect that he fell from a motorcycle in 
August 1978 and suffered abrasions to the mid-back, among 
other injuries.  Spina bifida occulta and transitional 
vertebra at L5-S1 were shown in a March 1979 X-ray.  The 
veteran reported back pain in August 1980 and an assessment 
of muscle spasm was given.  He denied any trauma but reported 
that he had been playing softball and tennis.  In December 
1980, the veteran reported severe back pain and a notation to 
the effect that he had noticed a back problem for about 5 
years was made.  The assessment was an acute back muscle 
strain.  The veteran underwent a separation examination in 
April 1983, at which time he checked "yes" to history of 
back pain.  The examiner noted history of back pain since 
1977, treated with Para Forte and other medication with good 
results.

A month following separation from active service, the veteran 
submitted a claim for service connection for low back strain, 
among other disorders.  He reported low back pain and 
stiffness.  

An August 1983 VA general medical compensation and pension 
examination report reflects that the veteran gave a history 
of low back sprain during boxing in the Air Force in 1978, 
with recurring episodes of back pain since that time.  The 
lumbar spine showed decreased lordosis with full range of 
motion and no muscle spasm or tenderness.  August 1983 VA X-
rays showed spina bifida occulta involving S1 with incomplete 
fusion.  The X-rays also showed a minimal degree of 
depression of the inferior vertebral plate of L2 suggesting 
previous fragmentation or separated ossification center.  
Slight levoscoliosis of the lumbar spine was also shown.  The 
final diagnosis was slight lumbar strain with spina bifida 
occulta.  

An August 1983 VA compensation and pension examination report 
for neurological disorders notes a history of lumbar sprain 
with no evidence of residual difficulty.  

In a November 1983 rating decision, the RO determined that no 
chronic back condition was incurred in or aggravated by 
active service.  The veteran did not appeal that decision and 
it became final.  The Board must review the evidence 
submitted since that time to determine whether any of it is 
new and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

Since the November 1983 rating decision, the veteran has 
submitted medical evidence that tends to link lumbar spine 
degenerative joint disease and degenerative disc disease to 
active service.  Because no such evidence had previously been 
submitted, and because it addresses the ultimate issue for 
resolution, this evidence is new and material.  Thus, the 
newly submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and the application to reopen the claim is granted.  
38 U.S.C.A. § 5108; Manio, supra.

With respect to VA's duty to assist the appellant in this 
matter, the Board finds that the duty to assist, as well as 
the duty to notify the veteran as to what evidence is 
necessary to support the claim, and the duty to notify him as 
to who is to provide that evidence, has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (where 
the United States Court of Appeals for Veterans Claims (CAVC) 
determined that the Board must notify the appellant of the 
evidence that he must obtain and of what evidence VA would 
attempt to obtain). 

Having determined that VA's duty to assist and to notify the 
veteran has been fulfilled, the Board must next determine 
whether the evidence supports a grant of service connection 
for a low back disability, which formerly was characterized 
as low back strain, but currently includes degenerative joint 
disease and degenerative disc disease of the lumbar spine.  

The relevant evidence submitted since the prior final 
November 1983 decision on the matter is briefly discussed 
below. 

A May 1989 private mental health report contains an Axis III 
diagnosis of "back problems" with no further details 
concerning the back.   

In May 1998, the veteran re-applied for service connection 
for residuals of a back injury that he claimed was caused by 
playing sports in the Air Force.  He reported private 
treatment at Connal Physical Therapy and by a Dr. Dave 
Burstein, as well as at the Newington VA Medical Center.  The 
RO thereafter attempted to obtain all medical records.  Among 
the records obtained are records of low back physical therapy 
during 1992 at Physical Therapy and Sports Medicine 
Associates.  A December 1990 report reflects that the veteran 
had injured his back one year earlier and that a 
chiropractor's diagnosis of herniated disc was given.  In 
1992, episodes of low back pain returned.  In January 1992, a 
diagnosis of acute lumbosacral sprain, recurrent, was given. 

In July 1999, the veteran reported that his back pains had 
worsened.  

The RO subsequently received additional VA outpatient 
treatment reports reflecting complaints of low back pain at 
various times.  A June 1999 report notes that X-rays showed 
moderate to severe degenerative joint disease of the 
lumbosacral spine with loss of disc space.  A July 1999 
report notes that the veteran reported a sports injury to his 
back in 1979.  

In a November 1999 rating decision, the RO determined that no 
new and material had been submitted to reopen a claim of 
service connection for the low back.  The veteran submitted a 
notice of disagreement (NOD) in December 1999.  Along with 
his NOD, the veteran submitted copies of SMRs that had 
previously been considered.  In a letter to the RO, he 
reported that a hockey stick had struck him in the back 
during active service.  

In December 1999, A VA nurse practitioner reported that low 
back pain continued to be a source of disability for the 
veteran since his "service connected injury in 1980".  The 
health care specialist opined, "Based on review of the 
medical record and pt's condition, it is more than likely 
that the current back condition may have been aggravated by 
injury incurred during the service."  

The veteran underwent a VA orthopedic compensation and 
pension examination in April 2000.  The examiner reviewed the 
claims file and a June 1999 X-ray report that showed 
degenerative disc disease of L2- L4, a Schmorl's node at L5, 
minimal spondylolisthesis at L5-S1, and moderate degenerative 
joint disease of the lumbar spine.  The examiner noted the 
in-service back complaints and the continuity of complaints, 
symptoms, and treatment following active service and then 
opined, "It is likely that his current back condition is 
service-connected."  

In May 2000, the RO returned the claims file to the VA 
examiner.  The examiner again reviewed the case and provided 
a further explanation concerning the etiology of the lumbar 
spine disorders.  The examiner noted that spina bifida, a 
congenital anomaly of the low back, predisposed the veteran's 
spine to injury and had made the back susceptible to 
degenerative disc disease and degenerative joint disease.  
The examiner offered the following: 

It is impossible to exactly pinpoint at which 
point he developed lumbar degenerative joint 
disease but this has developed over the course of 
time with recurrent injuries to his spina bifida.  
This course of time includes even prior to his 
joining the military service as noted in the 
medical records with history of chronic low back 
pain in the previous five years in [a] 1980 
military medical record.  

In March 2003, the veteran's high school hockey coach 
reported that at no time during his acquaintance with the 
veteran during high school did the veteran appear to have a 
back injury, as any such back disability would have been 
easily noticed during the demanding sports in which the 
veteran participated.  

The Board notes that in general, service connection may be 
awarded for disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  "Direct" service connection 
may be established for a current disability when the evidence 
shows affirmatively that the disability resulted from injury 
or disease incurred (or aggravated) during active service.  
Id.  "Direct" service connection may be granted for any 
disease not diagnosed initially until after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Each disabling condition shown by SMRs, or for 
which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, it is noted that although no spinal abnormality 
was detected at the time entry into active service, later X-
rays showed spina bifida occulta, which is a developmental 
anomaly, that is, a congenital condition.  Dorland's 
Illustrated Medical Dictionary 1557 (28th ed. 1994).  The 
Board finds that the in-service X-ray, confirmed by X-rays 
since active service, are clear and unmistakable sufficient 
to rebut the presumption of soundness at entry.  Spina bifida 
occulta clearly preexisted active service.  38 C.F.R. 
§ 3.304(b).  However, the medical evidence also establishes 
that spina bifida occulta predisposed the veteran's lumbar 
spine to further injury, which, the Board infers, would tend 
to increase the likelihood that in-service sports activities 
caused low back injury.  However, the in-service X-ray did 
not show any degenerative joint disease or degenerative disc 
disease of the lumbar spine.  This fact, and the fact that no 
low back strain or degenerative changes were shown at the 
time of entry, precludes the Board from finding that chronic 
low back strain, degenerative disc disease, or degenerative 
joint disease preexisted active service.  

There is evidence of treatment for low back strain during 
active service, evidence of continuity of symptomatology 
since active service, and two medical opinions that tend to 
relate the current low back disorders to active service.  The 
first medical opinion, that of a VA nurse practitioner, is 
not persuasive because it simply states that the low back 
condition "may have" been aggravated by an in-service 
injury, which is not persuasive.  However, the second 
opinion, in which a VA physician determined that it is "more 
than likely" that the current condition, degenerative joint 
disease, may have been aggravated by injury incurred during 
active service is persuasive.  

Finally, the addendum opinion concedes that it is not 
possible to exactly pinpoint the date of onset of lumbar 
degenerative joint disease.  This concession neither proves 
nor disproves the veteran's claim, nor does it completely 
negate the former opinion of this VA physician.  The 
physician appears to have added that degenerative joint 
disease may have begun even prior to military service, based 
chiefly on the veteran's complaint of low back pain prior to 
active service; however, this is speculative and does not 
rise to the level of clear and unmistakable evidence that 
degenerative joint disease preexisted active service.  
Although the physician's addendum opinion has called the 
previous opinion into question, the totality of evidence has 
nonetheless established that it is within the range of 
probability, as distinguished from pure speculation or remote 
possibility, that degenerative joint disease began during 
active service.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1991).  Because it is at least as likely as not that 
degenerative joint disease and degenerative disc disease of 
the lumbar spine was incurred in active service, the benefit 
of the doubt is given to the veteran, and service connection 
for degenerative joint disease and degenerative disc disease 
of the lumbar spine is granted.  38 U.S.C.A. § 5107 (West 
2002).

II.  CUE in a November 1983 RO Rating Decision

The CAVC has stated that, insofar as CUE motions are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the 
duties to notify and assist contained in the VCAA are not 
applicable.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  In any case, the veteran has been advised of the laws 
and regulations governing claims of CUE and he has been 
further advised of the evidence considered and the reasons 
and bases for the decision in such claim.  Therefore, there 
is no further development that would be appropriate with 
respect to the CUE claim decided herein.

In July 2001, the veteran's representative argued that the 
RO's November 1983 rating decision was clearly and 
unmistakable erroneous for having denied service connection 
for the cervical spine, lower back, and left ankle.  The 
representative noted that August 1983 VA X-rays showed 
calcification of the posterior spinal ligament at the level 
of C7-T1, calcified densities below the inferior vertebral 
plate suggestive of previous fragmentation or separated 
ossification center, and posttraumatic and degenerative 
changes of the left ankle.  The representative essentially 
claimed that these X-rays irrefutably establish entitlement 
to service connection.  In an October 2002 rating decision, 
the RO denied the CUE claim.  The veteran filed his NOD in 
November 2002.  The RO issued an SOC in March 2003 and the 
veteran perfected his appeal in May 2003.  In his substantive 
appeal and in a May 2003 written statement submitted by the 
representative, no further CUE argument was made and the 
veteran indicated that he did not desire a hearing.  

A final and binding agency decision will be accepted as 
correct in the absence of CUE, as provided in 38 C.F.R. 
§ 3.105(a) (2002).  In Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992), the CAVC propounded a three-pronged test to 
determine whether CUE was present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  The Court has also held that if a 
claimant wishes to reasonably raise CUE "there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  

With the above guidance in mind, the Board has reviewed the 
November 1983, RO decision to determine if there was CUE.  
The medical evidence submitted since the November 1983 RO 
decision has no relevance to the claim of CUE, as the Board's 
decision must be based on the evidence in the record at the 
time of the earlier decision.  

In essence, in November 1983, the RO held that the evidence 
submitted was insufficient to grant the benefits sought.  The 
Board finds that clear and unmistakable error was not 
committed in this rating action.  The evidence before the RO 
at the time of the November 1983 decision reasonably supports 
the decision and does not provide an undebatable basis for 
concluding that the decision was based on CUE.  While the 
August 1983 VA X-rays did show disorders, the accompanying VA 
examination reports, both orthopedic and neurologic, reflect 
that no significant relevant impairment existed.  The x-ray 
abnormalities do not compel a conclusion of service-connected 
disability.  Indeed, the opinions in the current appeal show 
that there is considerable uncertainty.  Thus, the rating 
decision denying service connection was not undebatably 
erroneous.  Hence, this appeal cannot be granted.


ORDER

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
granted.  

2.  The November 1983 rating decision was not clearly and 
unmistakably erroneous in failing to grant service connection 
for the cervical spine, lower back, and left ankle, and the 
appeal is denied.


REMAND

The veteran reportedly has received Social Security 
Administration (SSA) disability benefits throughout the 
appeal period.  The SSA disability determination and 
supporting medical records may reflect the severity of the 
veteran's service-connected mental disorder or disorders 
during the earlier portion of the appeal period and are 
therefore necessary.  No attempt to obtain these records has 
been made.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) 
(BVA erred when it failed to provide reasons and bases for 
its conclusion that SSA records were not relevant to the 
claim).

Because the rating schedule for mental disorders was revised 
effective November 7, 1996, after the requested development 
has been completed the RO must readjudicate the claim based 
on both the prior version of the rating schedule and the 
revised version, applying the revised portion only to the 
period from November 7, 1996.  

Because the veteran has also alleged that his service-
connected mental disorder precluded employment throughout the 
appeal period, the RO should also consider a total disability 
rating for compensation purposes based on individual 
unemployability for the earlier portion of the appeal period.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should attempt to obtain any 
SSA disability determination and 
supporting medical records.  The RO 
should then determine whether any duty to 
assist or to notify the veteran remains 
under the VCAA.

2.  Following the above development, the 
RO should readjudicate the claim based on 
both the prior version of the rating 
schedule for mental disorders and the 
revised version, considering the revised 
portion only to the period from November 
7, 1996, and applying whichever version 
is more advantageous to the veteran.  If 
a 100 percent schedular evaluation is not 
assigned, the RO should also consider 
entitlement to TDIU for the earlier 
portion of the appeal period.  

3.  Thereafter, if all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  

4.  The RO should allow the appellant the 
requisite period of time for a response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



